Exhibit 10.08

 

 

AUDIT COMMITTEE POLICY FOR

PRE-APPROVAL OF AUDITOR SERVICES

 

 

ARTICLE I — PURPOSE

 

The Audit Committee of California Coastal Communities, Inc. (the “Company”) is
required to pre-approve the audit and non-audit services performed by the
Company’s independent auditor in order to determine that the provision of such
services does not adversely affect the auditor’s independence. Other than
services to be provided by the independent auditor which have been generally
pre-approved, specific pre-approval by the Audit Committee will be required. If
a proposed service exceeds pre-approved cost levels, such services must receive
specific pre-approval by the Audit Committee.

 

The exhibits to this Policy describe the “Audit”, “Audit-Related”, “Tax” and
“Other” services that have been pre-approved by the Audit Committee. Unless the
Audit Committee specifically provides for a different period, pre-approvals are
for a twelve (12) month period from the date of pre-approval. The Audit
Committee may, at any time, amend the list of pre-approved services.

 

 

ARTICLE II — AUDIT SERVICES

 

The annual Audit Services, terms of engagement and fees will be subject to the
specific pre-approval of the Audit Committee. The Audit Committee will approve,
as may be required, any changes in such terms, conditions and fees resulting
from changes in the scope of the audit or other reasons.

 

The Audit Committee may grant pre-approval for other Audit Services, that only
the Company’s auditor can reasonably provide. The Audit Services listed in
Exhibit A have been pre-approved, and any other Audit Services must be
separately pre-approved by the Audit Committee.

 

 

ARTICLE III — AUDIT-RELATED SERVICES

 

Audit-Related Services are those services that are reasonably related to the
performance of the audit or review of the Company’s financial statements and
that are traditionally performed by the auditor. The Audit Committee has
pre-approved the Audit-Related Services listed in Exhibit B and believes that
the provision of such Audit-Related Services does not impair the independence of
the independent auditor. Any other Audit-Related Services not listed in Exhibit
B must be separately pre-approved by the Audit Committee.

 

 

ARTICLE IV — TAX SERVICES

 

The Audit Committee believes that, without impairing the auditor’s independence,
the auditor can provide Tax Services to the Company such as tax planning, tax
compliance and tax

 

 

--------------------------------------------------------------------------------


 

advice. However, the auditor is not permitted to be retained in connection with
a transaction initially recommended by the auditor, where the tax treatment of
such transaction may not be supported in the Internal Revenue Code and the
regulations thereunder, or where the purpose of which may be tax avoidance. The
Tax Services listed in Exhibit C have been pre-approved, and all Tax Services
involving large and complex transactions not listed in Exhibit C must be
separately pre-approved by the Audit Committee.

 

 

ARTICLE V — OTHER SERVICES

 

The Audit Committee may grant pre-approval to other permissible non-audit
services that it believes are routine and recurring services, and which services
the Audit Committee believes would not impair the independence of the auditor.
The Audit Committee has pre-approved the Other Services listed in Exhibit D. Any
additional permissible Other Services not listed in Exhibit D must be separately
pre-approved by the Audit Committee.

 

Schedule 1 to this Policy sets forth a list of the SEC’s currently prohibited
non-audit services.

 

 

ARTICLE VI — PRE-APPROVAL FEE LEVELS

 

The Audit Committee will periodically establish Pre-approval fee levels for all
services to be provided by the auditor. Specific pre-approval by the Audit
Committee will be required for any proposed services exceeding these fee levels.

 

 

ARTICLE VII — SUPPORTING DOCUMENTATION

 

The auditor will provide the Audit Committee with detailed back-up documentation
regarding the specific services to be provided with respect to each proposed
pre-approved service.

 

ARTICLE VIII — DELEGATION

 

The Audit Committee shall not delegate to management of the Company, any of its
responsibilities to pre-approve services performed by the independent auditor.
However, pre-approval authority may be delegated to one or more of the Audit
Committee members; provided that such member(s) to whom such authority is
delegated shall report each pre-approval decision to the Audit Committee at its
next scheduled meeting.

 

 

ARTICLE IX — PROCEDURES FOR SEPARATE APPROVALS

 

The auditor and the Company’s Chief Financial Officer shall submit to the Audit
Committee all requests or applications to provide services by the auditor, where
such services require separate approval by the Audit Committee. Such requests or
applications must include a joint statement as to whether, in their view, the
request or application is consistent with the SEC’s rules on auditor
independence.

 

 

 

--------------------------------------------------------------------------------


 

 

Exhibit  A

 

Pre-Approved Audit Services for Year Ending December 31, 2005

 

Dated:   March 9, 2005

 

Service:

 

Range of Fees:

 

 

 

Statutory audits or financial audits for subsidiaries or affiliates of the
Company.

 

—

 

 

 

Services associated with SEC registration statements, periodic reports and other
documents filed with the SEC or other documents  issued in connection with
securities offerings (e.g., comfort letters,  consents), and assistance in
responding to SEC comment letters.

 

$5,000 - $10,000

 

 

 

Consultations by the Company’s management as to the accounting or disclosure
treatment of transactions or events and/or the actual or  potential impact of
final or proposed rules, standards or interpretations  by the SEC, FASB, or
other regulatory or standard setting bodies.

 

$10,000 - $20,000

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Pre-Approved Audit-Related Services for Year Ending December 31, 2005

 

Dated:    March 9, 2005

 

Service:

 

Range of Fees:

 

 

 

Due diligence services pertaining to potential business
acquisitions/ dispositions.

 

—

 

 

 

Financial statement audits of employee benefit plans.

 

—

 

 

 

Agreed-upon or expanded audit procedures related to accounting and/or billing
records required to respond to or comply with financial, accounting  or
regulatory reporting matters.

 

—

 

 

 

Internal control reviews and assistance with internal control
reporting requirements.

 

$90,000 - $115,000

 

 

 

Consultations by the Company’s management as to the accounting or disclosure
treatment of transactions or events and/or the actual or potential  impact of
final or proposed rules, standards or interpretations by the  SEC, FASB, or
other regulatory or standard-setting bodies.

 

$10,000 - $25,000

 

 

 

Attest services not required by statute or regulation.

 

—

 

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Pre-Approved Tax Services for Year Ending December 31, 2005

 

Dated: March 9, 2005

 

Service:

 

Range of Fees:

 

 

 

U.S. federal, state and local tax planning and advice.

 

$20,000 - $40,000

 

 

 

U.S. federal, state and local tax compliance.

 

$15,000 - $35,000

 

 

 

Review of federal, state and local income, franchise, and other tax returns.

 

$10,000 - $20,000

 

 

 

Licensing or purchase of income tax preparation software from the auditor,
provided the functionality is limited to preparation  of tax provisions or
returns.

 

$5,000 - $10,000

 

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Pre-Approved All Other Services for Year Ending December 31, 2005

 

 

 

Dated: March 9, 2005

 

 

 

 

 

Service:

 

Range of Fees:

 

 

 

To be determined

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

Schedule 1

 

Prohibited Non-Audit Services*

 

Bookkeeping or other services related to the accounting records or financial
statements of the audit client.

 

Financial information systems design and implementation.

 

Appraisal or valuation services, fairness opinions or contribution-in-kind
reports.

 

Actuarial services.

 

Internal audit outsourcing services.

 

Management functions.

 

Human resources.

 

Broker-dealer, investment adviser or investment banking services.

 

Legal services.

 

Expert services unrelated to the audit.

 

--------------------------------------------------------------------------------

* Provision of these non-audit services is permitted if it is reasonable to
conclude that the results of these services will not be subject to audit
procedures.

 

Materiality is not an appropriate basis upon which to overcome the rebuttable
presumption that prohibited services will be subject to audit procedures because
determining materiality is itself a matter of audit judgment.

 

 

 

S-1

--------------------------------------------------------------------------------